Citation Nr: 1517542	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1. Entitlement to service connection for a right knee disability, to include patellar bursitis.

2. Entitlement to service connection for a left knee disability, to include residuals of a medial meniscal tear and traumatic bursitis.  

3. Entitlement to service connection for pes planus.

4. Entitlement to a compensable schedular evaluation for hemorrhoids.
 
5. Entitlement to an extraschedular rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  In January 2013, the RO granted entitlement to service connection for hemorrhoids and assigned a noncompensable rating.  In May 2013 the RO denied entitlement to service connection for a left knee disorder to include residuals of a left medial meniscus tear and traumatic bursitis, a right knee disorder to include patellar bursitis, and pes planus.  

In July 2014, the Veteran testified before the undersigned at a videoconference hearing.  At approximately the same time, the Veteran and his representative submitted additional evidence and waived his right to have the Agency of Original Jurisdiction (AOJ) consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

The issues of entitlement to service connection for a right knee disability and pes planus, and entitlement to an extraschedular rating for hemorrhoids are REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's current left knee disability did not manifest in service and is not causally related to service.

2. Throughout the appeal period, the Veteran's hemorrhoid symptoms most nearly approximated mild or moderate hemorrhoids.


CONCLUSIONS OF LAW

1. The Veteran's current left knee disability was not incurred in service and is otherwise unrelated to service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a schedular compensable rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations require that VA provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied in this case by a September 2012 letter from VA to the Veteran.

The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained service and post-service medical treatment records both from physicians in private practice and from a VA medical center.  With respect to the claim of entitlement to service connection for a right knee disability, the RO arranged for the Veteran to be examined in December 2012.  That examiner also examined the Veteran's hemorrhoids.  The Veteran's left knee was examined in February 2013.  Both examiners provided written reports of their findings.  With respect to the hemorrhoids claim, the RO arranged another examination in March 2013.  As to the Veteran's left knee and pes planus claims, the Board finds that the RO satisfied its duty to assist the Veteran in this case.  Since the Board is granting service connection for pes planus, there is no need to discuss whether VA satisfied its duty to assist the Veteran with respect to that claim.

Service Connection for Left Knee Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) . 

A physician in private practice diagnosed the Veteran with traumatic bursitis of the left knee in November 2011.  In December 2011, the same physician diagnosed a tear in the Veteran's medial meniscus.  These diagnoses satisfy the current disability requirement of the Veteran's claim for service connection.  Fagan, 573 F.3d at 1287.  The Veteran's service treatment records describe crepitus in both knees in October 1979, satisfying the in-service injury requirement.  Id.  The Veteran's claim therefore depends on the existence of a causal connection between his current disability and his inservice crepitus of the knees.  

For assistance in deciding whether the required causal connection exists, following a February 2013 examination and review of the claims file, the examiner diagnosed prepatellar bursitis and left knee meniscal tear.  She concluded that it was unlikely that these problems were related to service.  The examiner noted that the Veteran was first diagnosed with left knee meniscal tear in 2011, after working for many years in occupations which required him to be on his feet most of the day - he worked for long periods as a cook and in a machine shop.  The February 2013 examiner acknowledged the knee problems noted in the October 1979 service treatment records, which occurred during the Veteran's basic training.  The examiner noted, however, that the Veteran completed basic training, he worked as a cook and successfully participated in physical training with the Army in Germany.  The examiner noted that the appellant's many years of working on his feet occurred after the basic training incident noted in the service treatment records.  

The February 2013 VA examiner also wrote that the Veteran injured his knee at work shortly before his private physician diagnosed him with "traumatic bursitis" in 2011.  "That more likely contributed to his current diagnosis of prepatellar bursitis and medial meniscus tear."  Moreover, the Veteran became a patient of the physician who diagnosed his left knee disabilities in 2003.  Yet it was not until 2011 that the physician made a diagnosis of traumatic left knee bursitis and medial meniscal tear.  

The February 2013 VA examiner's opinion is very probative.  Her conclusion was based on an examination of the Veteran and an accurate understanding of his medical history.  She also provided a clear and persuasive explanation for her opinion that the Veteran's left knee disability was unrelated to service.  Much of the remaining evidence pertaining to the left knee claim tends to support the examiner's conclusion.  A report of medical examination at the time of the Veteran's discharge from service indicates that his lower extremities were normal.  Of the earlier service treatment records, only an October 1979 treatment note refers to the left knee.  The Veteran's other in-service knee complaints concerned his right knee and right leg - the treatment notes reflect a diagnosis of right knee stress two days earlier.  A disability benefits questionnaire completed in March 2013 by the physician who first diagnosed his medical meniscal tear confirms that the Veteran suffered an injury to his left knee on September 4, 2011.  The physician gives the next day - September 5, 2011 - as the date of diagnosis for medial meniscal tear.

The Board has also considered the Veteran's statements.  At his Board hearing he described an incident in service when his drill sergeant forced him to participate in physical training after he had reported knee problems.  He also said he had problems with his knees within one year of being discharged from active duty.  The Veteran is competent to testify to his symptoms and to events he personally observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board accepts his account of the October 1979 incident.  But the Veteran's statement that he had unspecified "knee problems" shortly after service is too vague and uncertain to overcome the more persuasive opinion of the February 2013 VA examiner.  In light of the through nature of that examination and the reasoning provided the February 2013 examiner's opinion is assigned the greatest probative weight.  As such, the Board finds that the Veteran's current left knee disabilities are most likely the result of his September 2011 injury and his decades of working at jobs which regularly required him to remain on his feet for extended intervals of time.

Though the evidence satisfies the in-service injury and current disability requirements, the preponderance of the evidence favors the conclusion that the Veteran's current left knee disability is unrelated to military service.  Because the preponderance of the most probative and competent evidence is against the claim, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Schedular Rating for Hemorrhoids

Disability evaluations are determined by applying criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where compensation benefits for a disability have been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, however, the evidence warrants a uniform noncompensable schedular rating.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The Veteran was diagnosed with hemorrhoids in service.  One of the Veteran's private physicians submitted a disability benefits questionnaire with respect to the Veteran's hemorrhoids, in which he reported seeing a "thrombosed" hemorrhoid in November 2008 - more than three years before the Veteran sought compensation for hemorrhoids.  As this evidence dates from a period years prior to the effective date for the grant of service connection for hemorrhoids, it is of minimal probative value.  

The RO arranged for two VA examinations, in December 2012 and March 2013.  Both reports diagnose "mild or moderate" hemorrhoid symptoms.  Neither examiner noted the presence of "large, thrombotic, irreducible" hemorrhoids or fissures, even though the examination report form included preprinted text requesting the examiners to indicate these symptoms, if appropriate.  There is also a treatment record dated February 2013 which notes "a tear near the left buttock.  This is most likely a fissure."  But the report continues "The patient does not want to have a rectal examination because of the pain."  Evidence of fissures would favor the assignment of a higher 20 percent disability rating for hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  

On the issue of fissures, the Board finds that the March 2013 VA examination report deserves more probative weight than the February 2013 treatment note because, as the author of the February 2013 treatment note acknowledged, he did not conduct a rectal examination at the Veteran's request.  The March 2013 VA examiner did conduct a rectal examination, and did so shortly after the office visit described in the February 2013 treatment note.  There is a space on the examination report form to indicate the presence of fissures, and the March 2013 VA examiner did not check that box.  Because the March 2013 VA examiner had a better opportunity to observe the affected areas, the Board finds that her report addressing the absence of fissures is entitled to greater weight.  Again, the December 2012 VA examiner did not conduct a rectal examination, and it is well to note that in December 2012 the Veteran told the examiner that he did not then have hemorrhoids.

The February 2013 treatment note which mentioned the possibility of a fissure also mentioned "intermittent bleeding on his stool."  "Persistent bleeding" is also among the criteria for a higher 20 percent disability rating for hemorrhoids.  Id.  According to the February 2013 physician, the Veteran reported no further rectal pain and no bleeding in March 2013.  Both the December 2012 and March 2013 VA examination report forms include a box for the examiner to check if persistent bleeding is present.  Neither examiner checked the box.  In his hearing testimony, the appellant was asked if he saw blood in his stool on a regular basis and the Veteran replied that he had seen blood in his stool, but denied that it was a regular occurrence.

The only other evidence that the symptoms of the Veteran's service-connected hemorrhoids approximated the criteria for a higher 20 percent rating is a note on the March 2013 VA examination report.  The examiner checked a box indicating "CBC (if anemia due to any intestinal condition is suspected or present)"  The criteria for a  20 percent rating for hemorrhoids requires "persistent bleeding and with secondary anemia" or "with fissures"  Id.  The term "suspected" is equivocal.  But assuming that anemia is both present and related to the Veteran's hemorrhoids, his symptoms more closely approximate the criteria for a noncompensable rating.  Diagnostic Code 7336 provides a set of criteria that are not successive, i.e., the claimant does not need to demonstrate that his symptoms include all of the applicable criteria for a higher rating.  Instead, the important question is whether his symptoms are closer to the higher rating or to the rating assigned.  See 38 C.F.R. §§ 4.7, 4.21 (2014); Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  But there are three criteria for a higher 20 percent rating - persistent bleeding, anemia, and fissures - and, at most, the Veteran symptoms feature only one of them.  The evidence that his hemorrhoids are moderate is stronger.  The March 2013 VA examiner indicated that the Veteran had "no external hemorrhoids, skin tags only" and, in his hearing testimony, the Veteran denied persistent bleeding.  For these reasons, the Board finds that the symptoms of the Veteran's service-connected hemorrhoids more closely approximate the criteria for the currently assigned noncompensable rating.


ORDER

Entitlement to service connection for a left knee disability, to include medial meniscus tear and traumatic bursitis, is denied.

Entitlement to a higher schedular compensable rating for hemorrhoids is denied.


REMAND

The Veteran has submitted private medical evidence showing that the he has pes planus.  Moreover, a July 2014 private podiatrist opined that there was a 50/50 chance that the appellant's pes planus are related to his military service, due to prolonged hiking and weight bearing activities.  This examiner has also submitted a disability benefits questionnaire for the appellant.  

Significantly, a review of the service medical records reveals no complaints, findings or diagnoses pertaining to pes planus.  Indeed, at a July 1981 separation examination the appellant specifically denied any history of foot problems, and physical examination revealed clinically normal feet.  While a lay person is competent to state that his feet are flat, Falzone v. Brown, 8 Vet. App. 398, 403 (1994), whether such a disorder is related to the appellant's active duty service warrants the conduct of a VA examination.  As such an examination has yet to be conducted further development is in order.

During his July 2014 hearing testimony, the claimant said that he missed between 12 and 18 days of work due to hemorrhoidal pain during the prior year.  The Veteran further alleged that during flare-ups his hemorrhoids kept him from standing or sitting.  In developing a separate claim for a total disability rating based on unemployability - which was denied and never appealed by the Veteran - the RO sent a letter to the claimant's employer, who reported that, in the twelve months prior to January 2013, he missed 368.5 hours of work.  While it appears that this may have been due to foot problems, even assuming an eight hour day that would approximate 46 days of work.  Furthermore, the December 2012 VA examiner reported that the Veteran described incapacitating episodes due to hemorrhoids.  The March 2013 VA examiner wrote that "with flareup [the Veteran] has trouble standing at work."  

Considering referral for an extraschedular rating involves a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability, then the second inquiry is whether the claimant's exceptional disability exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
The rating criteria described in 38 C.F.R. § 4.114, Diagnostic Code 7336 do not mention pain or difficulty standing.  Furthermore, the information from both the Veteran and his supervisor suggest that these symptoms cause marked interference with employment.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  But because the Veteran's schedular rating is noncompensable, it clearly does not contemplate this problem.  "[38 C.F.R.] § 3.321(b)(1) performs a gap-filling function. It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  

The Board may not assign an extraschedular rating in the first instance.  Rather, it must specifically adjudicate whether to refer a case for extraschedular evaluation and, if the criteria do not contemplate the symptoms and there is evidence of marked interference with employment (the first two steps of the inquiry), the third step is to remand the claim to the RO to refer it to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  Here, the Board finds that not all of the Veteran's symptoms are contemplated in the rating criteria.  Hence, the Board must remand the Veteran's claim for a higher extraschedular evaluation for hemorrhoids to the RO for such a referral.

Finally, the Board remands the claim of entitlement to service connection for a right knee disability to obtain an addendum opinion from the December 2012 examiner who diagnosed right knee prepatellar bursitis.  The examiner's written report acknowledges treatment for right knee soreness in 1979 and the Veteran's statements that pain in his right knee "has occurred chronically since time of service."
 
After examining the Veteran and reviewing his claims file, the examiner opined that it was less likely than not that the appellant's right knee disorder was related to military service.  The examiner gave the following explanation for her opinion:  "Veteran was first diagnosed with right prepatellar/traumatic bursitis during service and was next seen for right knee pain diagnosed as prepatellar traumatic bursitis at VA in 2005, however there is no continuity of care between 1981 and 2005 for right knee.  The patient was seen starting in 2007 for left knee pain and swelling and a left knee [diagnosis] of bursitis and meniscus tear, which is contralateral knee and irrelevant to Veteran's claim for right knee."

"[E]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012)   "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Id. (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  

With respect to the right knee claim, the December 2012 VA examiner did not provide an adequate explanation for her opinion that the Veteran's right knee bursitis was unrelated to service.  Half of the discussion the examiner provided relates to the Veteran's left knee which, according to the examiner, is irrelevant to the right knee.  This acknowledgment leaves only one explanation for the examiner's unfavorable opinion: the lack of continuous treatment between 1981 and 2005.  

The Veteran, however, said that pain in his right knee continued, with varying degrees of severity, ever since his service discharge.  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The rationale for the December 2012 medical opinion does not explain why the VA examiner considered the Veteran's statements to be unlikely.  A clarification of the Veteran's in-service diagnosis may also be useful.  According to the December 2012 VA examiner, the Veteran was diagnosed with right knee bursitis while on active duty.  

In its own review of the service treatment records, the Board notes only diagnoses of right "knee stress" and "stress due to trauma," but no mention of right knee bursitis specifically.  Because the examiner's report makes a current diagnosis of right knee bursitis - an adequate opinion will include a clear explanation of why the examiner believes right knee bursitis was diagnosed in service and the reasons for her opinion concerning the relationship, if any, between the Veteran's current right knee bursitis and any right knee bursitis diagnosed in service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records since December 2012.  All records should be associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, obtain an addendum opinion from the December 2012 VA examiner.  If that examiner is not available for any reason, the AOJ should obtain the requested opinion from an equally qualified health care provider.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any current right knee disorder is due to service.  The examiner must specifically discuss the claimant's lay statements indicating that he has experienced chronic right knee pain since his service discharge in 1981.  The examiner should also explain the reasons for the statement in the December 2012 VA examination report indicating that the Veteran was diagnosed with right knee bursitis in service and explain the nature of the relationship, if any, between any diagnosis of right knee bursitis in service and the right knee bursitis diagnosed by the December 2012 VA examiner.  A complete rationale for any opinions expressed should be provided.

3.  The RO must schedule the Veteran for an evaluation by a podiatrist to determine whether it is at least as likely as not that pes planus is causally related to service.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  The examiner must also specifically comment on the July 2014 opinion offered by a private podiatrist.  A complete rationale must be provided for any opinion offered. 

The examiner is advised that the term "at least as  likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters. 

The examining podiatrist is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The podiatrist is advised that while the Veteran is not competent to state that pes planus is due to service, he is competent to state that he had foot problems in service and since.  The podiatrist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  The podiatrist may legitimately question the truthfulness of any current claim when compared to statements made while the appellant was on active duty.

4.  The RO must refer this claim to the Director, Compensation and Pension for consideration of the appellant's entitlement to extraschedular rating under 38 C.F.R. § 3.321(b) for hemorrhoids.

5. Thereafter, if any decision, to include any decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


